Citation Nr: 0305332	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a September 1952 rating decision that assigned a 
10 percent rating for residuals of a gunshot wound of the 
left thigh, with injury to Muscle Group XIII and retained 
foreign body, should be reversed or revised on the basis of 
clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1949 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  


FINDINGS OF FACT

1.  The September 1952 rating decision that assigned a 10 
percent rating for residuals of a gunshot wound of the left 
thigh, with injury to Muscle Group XIII and retained foreign 
body, was not appealed; an allegation of CUE in the decision 
as to that rating was initially filed in September 2000.  

2.  The September 1952 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.


CONCLUSION OF LAW

The final September 1952 rating decision that assigned a 10 
percent rating for residuals of a gunshot wound of the left 
thigh, with injury to Muscle Group XIII and retained foreign 
body, was not clearly and unmistakably erroneous.  Veteran's 
Regulations 2(a),  3(a) (effective from January 25, 1936, to 
December 31, 1957); 38 C.F.R. § 3.105(a) (2002); 1945 
Schedule for Rating Disabilities, Diagnostic Code 5313.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board recognizes that in Livesay v. 
Principi, 15 Vet. App. 178-79 (2001) (en banc), it was held 
that the notice and development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to 
allegations of CUE.  

Regulations that were in effect in 1952 provided that 
applications for review on appeal shall be filed within 1 
year from the date of mailing of notice of the result of the 
initial determination.  If no such application is filed 
within the specified time period, the determination shall 
become final.  Veterans' Regulation 2(a), pt. II, para. III.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
CUE is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  In order to find CUE it must be 
determined (1) that either the facts known at the time were 
not before the adjudicator or the law then in effect was 
incorrectly applied, (2) that an error occurred based on the 
record and the law that existed at the time the decision was 
made, and (3) that, had the error not been made, the outcome 
would have been manifestly different.  Grover v. West, 12 
Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell v. Principi, 3 Vet. App. at 
313); see also Fugo v. Derwinski, 6 Vet. App. at 44.  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo v. Derwinski, 6 Vet. App. at 
43-44.  Moreover, VA's breach of a duty to assist cannot form 
the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record shows that the veteran sustained a through and 
through gunshot wound of the left thigh in October 1950.  The 
service medical records describe the missile as entering 
posteriorly and exiting anteriorly, producing a moderate 
amount of soft tissue damage and a severe compound, 
comminuted fracture of the middle third of the femur, but 
without artery or nerve involvement.  Also noted during 
service was malunion of the femur, with some bowing.  A 
radiologist described the general alignment of the femur 
fragments as satisfactory; multiple small metallic foreign 
bodies were also reported in the anterior soft tissues of the 
thigh.  After several months of rehabilitation and therapy, 
the veteran was discharged from service.  Progress notes 
prior to discharge described some residual limitation of 
motion of the left knee.  

On VA compensation examination in July 1952, it was noted 
that the veteran walked with a cane and had a definite left-
sided limp.  The examiner described a 10-inch scar on the 
anterior surface of the left thigh and indicated that there 
had been damage to Muscle Groups XIII and XIV, as well as 1/2-
inch shortening of the left femur due to the comminuted 
fracture.  There had been destruction of the muscle of the 
thigh, with the circumference being 11/2 inches less than the 
right thigh.  The veteran had some difficulty raising the 
left thigh against resistance.  There were areas of 
hypesthesia above the anterior thigh scar and also on the 
lateral surface.  Range of motion of the left knee was within 
normal limits, although the veteran walked with the knee in 
10 to 15 degrees of flexion, apparently in order to protect 
the left thigh.  The examiner also noted that the veteran had 
spastic contraction of the posterior thigh muscles at times.  
There were no varicosities present and the examiner described 
no other pertinent abnormal clinical findings.  On x-ray, the 
deformity of the middle 2/3 of the left thigh was again 
noted, with considerable posterior bowing of the fragments.  

A rating decision in September 1952 granted service 
connection for the residuals of the left thigh injury, 
effective from the day following the veteran's separation 
from service, August 25, 1951.  The RO assigned three 
separate ratings for the disability:  A 40 percent rating for 
injury to Muscle Group XIV, a 10 percent rating for injury to 
Muscle Group XIII, and a 10 percent rating for deformity of 
the left femur, for a combined disability rating of 
50 percent.  The veteran did not appeal that determination 
within one year after the mailing of notification of the 
decision.  Therefore, that decision became final.  Veterans' 
Regulation 2(a), pt. II, par. III.  

VA's Rating Schedule in effect at the time of the September 
1952 rating decision contained a number of relevant 
provisions.  Veterans' Regulation 3(a); 1945 Schedule for 
Rating Disabilities.  Under the general heading 
Musculoskeletal System,  15 stated that four grades of 
severity of disabilities due to muscles injuries are 
recognized for rating purposes: slight, moderate, moderately 
severe, and severe.  The type pictures for these, as set 
forth in the succeeding paragraphs, "will be a basis for 
assigning ratings for each of the 23 muscle groups."  The 
type pictures are based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  
Paragraph 16 states that with ankylosis of the knee, the 
hamstring muscles (Group XIII) may, if severely injured, 
receive the rating for the moderately severe degree of 
disability as a maximum in combination, and corresponding 
values for less severe injuries, the major function of these 
muscles being hip extension.  

Paragraph 17 describes the type pictures referred to in  15 
to be considered in muscle injury residuals.  A through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment, with 
absence of explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection, are to be 
considered as of at least moderate degree.  (Emphasis in the 
original.)  Moderately severe muscle disability is produced 
by a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and with intermuscular 
cicatrization.  Severe muscle disability is characterized by 
a through and through or deep penetrating wound due to a high 
velocity missile, or a large or multiple low velocity 
missiles, or by the explosive effect of a high velocity 
missile, or by a shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  

That same paragraph also describes the objective findings for 
each degree of wound severity.  Wounds of moderate severity 
characteristically show linear or relative small entrance and 
(if present) exit scars, so situated as to indicate a 
relatively short track of the missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and definite weakness or fatigue 
in comparative tests.  Wounds of moderately severe disability 
characteristically show entrance and (if present) exit scars 
that are relatively large and so situated as to indicate the 
track of the missile through important muscle groups.  On 
palpation, there characteristically will be indications of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared to the sound side.  Tests of strength and 
endurance of the muscle groups involved (compared to the 
sound side) give positive evidence of marked or moderately 
severe loss.  Wounds of severe disability characteristically 
show extensive ragged, depressed, and adherent scars so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of the missile.  Palpation 
typically reveals moderate or extensive loss of deep fascia 
or of muscle substance.  There are soft or flabby muscles in 
the wound area.  The muscles do not swell or harden normally 
in contraction.  Tests of strength and endurance compared 
with the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  Visible or 
measured atrophy may or may not be present.  Adhesion of the 
scar to one of the long bones, with epithelial sealing over 
of the bone, without true skin covering in an area where bone 
is normally protected by muscle, indicates the severe type.  

The Note prior to the first diagnostic code concerning muscle 
injuries states 

In rating disability from injuries of the 
musculoskeletal system, attention is to be given 
first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and 
there may be additional disability from malunion of 
bone, ankylosis, etc.  The location of foreign 
bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles 
is damaged.  A through and through injury, with 
muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  

An August 1948 extension to the rating schedule, pertaining 
to the above Note, stated that the Note 

is to be taken as establishing entitlement to a 
rating of severe grade when there is history of 
compound comminuted fracture and definite muscle or 
tendon damage from the missile.  There are 
locations, as in the wrist or over the tibia, where 
muscle damage might be minimal or damage to tendons 
repaired by suture, and in such cases requirements 
for severe ratings are not necessarily met.  

Diagnostic Code 5313, for injuries to Muscle Group XIII, 
noted that the functions of the muscles of that group include 
extension of the hip and flexion of the knee and outward and 
inward rotation of the flexed knee.  They act with the rectus 
femoris and sartorius (Group XIV) synchronizing simultaneous 
flexion of the hip and knee and extension of the hip and 
knee.  Severe disability was to be evaluated 40 percent 
disabling.  A 30 percent rating was warranted for moderately 
severe disability.  For moderate impairment, a 10 percent 
evaluation was appropriate.  A zero percent rating was 
assigned for slight disability.  

Initially, the Board finds that the record does not show, and 
the veteran has not alleged, that the September 1952 rating 
decision misrepresented or misconstrued any evidentiary fact.  

The veteran's attorney contends, essentially, that, because 
the 1952 VA examiner had stated that the veteran's gunshot 
wound resulted in a compound, comminuted fracture of the left 
femur and that the gunshot wound had produced damage to 
Muscle Groups XIII and XIV, the Note prior to the first 
diagnostic code concerning muscle injuries clearly 
establishes severe injury to both muscle groups.  He 
contends, therefore, that a 40 percent rating is mandated for 
injury to Muscle Group XIII under Code 5313, rendering the 
September 1952 rating decision, which assigned a 10 percent 
rating, clearly and unmistakably erroneous.  

The Board disagrees.  The language of the Note cannot be read 
in a vacuum-it must be read in conjunction with all other 
pertinent sections of the Rating Schedule.  Although reading 
the Note together with  17, above, does indicate that an 
injury that produces a compound comminuted fracture produces 
severe damage to the affected muscle group, it does not state 
that every muscle group traversed by the missile necessarily 
sustains severe damage.  Those paragraphs, as well as the 
"type picture" criteria listed in each of the categories 
describing the severity of muscle injuries and the clinical 
data describing the veteran's actual impairment during 
service and subsequent to service, were all factors to be 
considered in determining the proper rating for the 
disability.  In this regard, the Board finds particularly 
relevant and instructive the first sentence of the first 
paragraph of the Rating Schedule under General Policy in 
Rating Disability, which stated 

This rating schedule is primarily a guide in the 
evaluation of disability resulting from all types 
of diseases and injuries encountered as a result of 
or incident to military service.  

Paragraph 10 of that section, titled Functional Impairment, 
stated in part, 

The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a 
system or organ of the body, according to the 
general or localized effects of disease or injury, 
to function under the circumstances of ordinary 
activity, that is, in daily life including 
employment.  

Under the heading The Musculoskeletal System, the first two 
paragraphs provided, in pertinent part, 

Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection 
in parts of the system, to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance . . . .  In considering the residuals of 
injury, it is essential to trace the medical-
industrial history of the disabled person from the 
original injury, considering the nature of the 
injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over 
past periods, and the course of recovery to date.  

Thus, it is clear that, in September 1952, ratings were to be 
based on functional impairment due to a given disability, 
with consideration of all of the evidence in light of all of 
the provisions set forth in the Rating Schedule.  

In this case, the service medical records showed that the 
missile entered the posterior aspect of the veteran's left 
thigh, traveled through Muscle Group XIII, struck and 
fractured the femur, traveled through Muscle Group XIV, and 
exited the anterior aspect of the thigh, leaving metallic 
foreign bodies in the anterior soft tissues.  Moreover, at 
least at the time of the 1952 VA compensation examination, 
the majority of the veteran's disability of the left thigh 
related to impaired function of the anterior muscle group, 
Group XIV (weakness of hip flexion).  Recognizing that 
evidence, the September 1952 rating decision determined that 
Group XIV had sustained severe injury and assigned a 
40 percent rating for injury to that muscle group, 
commensurate with that degree of injury.  

The Board believes-and the various provisions of the Rating 
Schedule clearly indicate-that the Note should not be read 
so as to mechanically and arbitrarily classify every affected 
muscle group as having sustained severe injury, ignoring all 
of the other factors set forth in the Rating Schedule.  Doing 
so would clearly result in excessive ratings.  The Board 
finds that the rating decision properly considered all of the 
various factors in determining the appropriate rating to be 
assigned for disability due to injury to Muscle Group XIII, 
including the functional impairment noted at the time of the 
July 1952 examination.  Having done so, its consideration of 
the aforementioned Note merely involved rating judgment.  

The allegation of error in that regard amounts to no more 
than a disagreement with how the evidence was weighed.  Such 
an allegation does not meet the strict criteria for a viable 
claim of CUE.  Crippen v. Brown, 9 Vet. App. at 418.  

To the extent that it might be argued that the rating 
decision failed explicitly to consider the provisions of the 
Note, the Board finds that, while such a failure, even if it 
occurred, might have been erroneous, it would not have 
constituted clear and unmistakable error, because, even if 
that error had not been made, the resulting consideration 
would not have manifestly changed the outcome.  It would not 
have compelled the conclusion, to which reasonable minds 
could not have differed.  Fugo v. Derwinski, 6 Vet. App. at 
43-44.  As stated above, the Note was only one of many 
factors to be considered in arriving at the proper rating for 
the disability.  Accordingly, the Board finds that the 
veteran has not presented a viable claim of CUE in the 
September 1952 rating decision.  

Therefore, the Board finds that the September 1952 rating 
decision was adequately supported by the facts and properly 
considered all relevant legal provisions.  The Board 
concludes that the rating decision was not clearly and 
unmistakably erroneous.  


ORDER

The September 1952 rating decision that assigned a 10 percent 
rating for residuals of a gunshot wound of the left thigh, 
with injury to Muscle Group XIII and retained foreign body, 
was not clearly  and unmistakably erroneous.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

